Exhibit 10.63
CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”) is entered into effective as of
November 23, 2009 by and between ADVENTRX Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Eric K. Rowinsky, an individual (“Consultant”).
1. Consulting Relationship. During the term of this Agreement, Consultant will
provide consulting services (the “Services”) to the Company as described on
Exhibit A attached to this Agreement. Consultant represents that Consultant is
duly licensed (as applicable) and has the qualifications, the experience and the
ability to properly perform the Services.
2. Fees. As consideration for the Services to be provided by Consultant and
Consultant’s other obligations as set forth herein, the Company shall pay to
Consultant the amounts specified in Exhibit B attached to this Agreement at the
times specified therein.
3. Expenses. Consultant shall not be authorized to incur on behalf of the
Company any expenses.
4. Term and Termination. Consultant shall serve as a consultant to the Company
for a period commencing on the Effective Date and terminating on the 1-year
anniversary of the Effective Date; provided, however, that either party may
terminate this Agreement at any time upon ten days’ written notice. In the event
of such termination, Consultant shall be paid for any portion of the Services
that have been properly performed prior to notice of termination. In addition,
should Consultant default in the performance of this Agreement or materially
breach any of its obligations under this Agreement, including but not limited to
Consultant’s obligations under Section 7, or should any Assistant (as defined in
Section 5(a) below) default in the performance of or materially breach any of
its obligations under the agreement referred to in Section 5(a), the Company may
terminate this Agreement immediately upon written notice to the Consultant. This
Section 4 and Sections 5, 7, 8, 10, 11 and 12 will survive the expiration or
termination of this Agreement.
5. Independent Contractor. Consultant’s relationship with the Company will be
that of an independent contractor and not that of an employee.
(a) Method of Provision of Services: Consultant shall be solely responsible for
determining the method, details and means of performing the Services. Consultant
may, at Consultant’s own expense, employ or engage the service of third parties
as Consultant deems necessary to perform the Services required by this Agreement
(the “Assistants”). Assistants are not the employees of the Company and
Consultant shall be wholly responsible for the professional performance of the
Services by each of the Assistants such that the results are satisfactory to the
Company. Consultant shall expressly advise the Assistants of the terms of this
Agreement and shall require each Assistant to execute a written agreement
subjecting such Assistant to the same obligations in favor of the Company as to
which the Consultant is subject under this Agreement (including, without
limitation, under Sections 1, 3, 5, 6, 7 and 8).
(b) No Authority to Bind Company. Neither Consultant nor any partner, agent or
employee of Consultant has authority to enter into contracts that bind the
Company or create obligations on the part of the Company without the prior
written authorization of the Company.

 

 



--------------------------------------------------------------------------------



 



(c) No Benefits. Consultant acknowledges and agrees that Consultant (or
Consultant’s employees, if Consultant is an entity) will not be eligible for any
Company employee benefits and, to the extent Consultant (or Consultant’s
employees, if Consultant is an entity) otherwise would be eligible for any
Company employee benefits but for the express terms of this Agreement,
Consultant (on behalf of itself and its employees) hereby expressly declines to
participate in such Company employee benefits.
(d) Withholding; Indemnification. Consultant shall have full responsibility for
applicable withholding taxes for all compensation paid to Consultant, Assistants
and its other partners, agents and employees, and for compliance with all
applicable labor and employment requirements with respect to Consultant’s
self-employment, sole proprietorship or other form of business organization, and
Assistants and Consultant’s other partners, agents and employees, including
state worker’s compensation insurance coverage requirements and any US
immigration visa requirements. Consultant agrees to indemnify, defend and hold
the Company harmless from any liability for, or assessment of, any claims or
penalties with respect to such withholding taxes, labor or employment
requirements, including any liability for, or assessment of, withholding taxes
imposed on the Company by the relevant taxing authorities with respect to any
compensation paid to Consultant, Assistants or any other of Consultant’s
partners, agents or its employees.
6. Supervision of Consultant’s Services. All of the services to be performed by
Consultant, including but not limited to the Services, will be as agreed between
Consultant and the Company’s Principal Executive Officer (the “Company
Contact”). Consultant and, at the Company’s request, Assistants will be required
to report to the Company Contact concerning the services performed under this
Agreement. The nature and frequency of these reports will be left to the
discretion of the Company Contact.
7. Confidentiality. During the performance of the Services, the Company will
disclose to Consultant and/or the Assistants, and Consultant and/or the
Assistants will generate or develop, data and other information that the Company
regards as confidential and/or proprietary (including the terms of this
Agreement) (collectively, “Confidential Information”). Consultant will maintain
all Confidential Information in confidence and will employ reasonable procedures
to prevent its unauthorized disclosure. Consultant will not disclose any
Confidential Information to anyone, or use any Confidential Information for any
purpose, other than as is necessary to perform the Services.
8. Inventions. Any inventions or discoveries (whether or not patentable or
copyrightable), innovations, suggestions and ideas (“Inventions”), and
intellectual property rights therein related to the Services or any Confidential
Information, made, discovered or developed by Consultant or any Assistants,
jointly or with others, as a result of performing Services shall be promptly
disclosed to the Company and shall be the sole and exclusive property of the
Company. Consultant hereby assigns and agrees to assign to the Company any
rights Consultant may have or acquire in any such Inventions and agrees to
assist the Company in every proper way to obtain and from time to time enforce
the Company’s intellectual property rights, whether registrable or not,
including, but not limited to, patents, copyrights and trademarks on Inventions
in any and all jurisdictions, and to that end Consultant will execute all
documents for use in applying for and obtaining intellectual property rights
covering and enforcing Inventions as the Company may desire, together with any
assignments of Inventions to the Company or persons designated by it.

 

-2-



--------------------------------------------------------------------------------



 



9. Conflicts with this Agreement. Consultant represents and warrants that
neither Consultant nor any of Consultant’s partners, employees or agents or any
of the Assistants is under any pre-existing obligation in conflict or in any way
inconsistent with the provisions of this Agreement. Consultant represents and
warrants that Consultant’s and the Assistant’s performance of all the terms of
this Agreement will not breach any agreement to keep in confidence proprietary
information acquired by Consultant in confidence or in trust prior to
commencement of this Agreement. Consultant warrants that Consultant has and the
Assistants have the unrestricted right to disclose and/or or use all ideas,
processes, techniques and other information, if any, which Consultant has gained
from third parties, and which Consultant discloses to the Company or uses in the
course of performance of this Agreement, without any liability to such third
parties. Notwithstanding the foregoing, Consultant agrees that neither
Consultant nor any of the Assistants shall bundle with or incorporate into any
deliveries provided to the Company herewith any third party products, ideas,
processes, or other techniques, without first obtaining for the Company (and its
successors and assigns) a royalty-free, worldwide, irrevocable, transferable,
nonexclusive license to use such product, idea, process, or other technique for
any purpose whatsoever. Consultant represents and warrants that neither
Consultant nor any of the Assistants has granted and none of them will grant any
rights or licenses to any intellectual property or technology that would
conflict with Consultant’s or the Assistant’s obligations under this Agreement.
Consultant will not knowingly infringe upon any copyright, patent, trade secret
or other property right of any former client, employer or third party in the
performance of the Services.
10. Warranty Disclaimer. THE COMPANY MAKES NO WARRANTIES OR REPRESENTATIONS TO
CONSULTANT WITH RESPECT TO ANY INFORMATION DISCLOSED OR PROVIDED BY COMPANY AND
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY, NONINFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE.
11. Indemnification. Consultant will hold Company and its officers, directors,
employees, agents and representatives harmless from liability resulting from
Consultant’s performance of the Services.
12. Miscellaneous.
(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties.

 

-3-



--------------------------------------------------------------------------------



 



(b) Sole Agreement. This Agreement, including the Exhibits hereto, constitutes
the sole agreement of the parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof.
(c) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, 48 hours after
being deposited in the regular mail as certified or registered mail (airmail if
sent internationally) with postage prepaid, if such notice is addressed to the
party to be notified at such party’s address or facsimile number as set forth
below, or as subsequently modified by written notice.
(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California as
applied to agreements among California residents entered into and to be
performed entirely within California.
(e) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
(g) Arbitration. Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration in
San Diego County, California, in accordance with the rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. The arbitrator shall apply California law, as applied to agreements among
California residents entered into and to be performed entirely within
California, to the resolution of any dispute. Judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.

 

-4-



--------------------------------------------------------------------------------



 



(h) Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.
(i) Assignment; Subcontracting. Consultant shall have no right to assign,
subcontract, transfer, or otherwise dispose of its rights under this Agreement
or to assign the burdens hereof without the prior written consent of the
Company. Subject to the foregoing, this Agreement shall inure to the benefit of
and be binding upon each party’s successors and assigns.
[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------



 



The parties have executed this Consulting Agreement effective as of the date
first set forth above.

            ADVENTRX PHARMACEUTICALS, INC.
      By:   /s/ Patrick Keran         Title: Vice President, Legal   

         
 
   Address:   6725 Mesa Ridge Road, Suite 100
San Diego, CA 92121

            By:   /s/ Eric K. Rowinsky         Eric K. Rowinsky   

         
 
  Address:   5 Robin Road
Warren, NJ 07059

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF CONSULTING SERVICES
Consultant will:

  •   At the Company’s request, attend and participate in an in-person meeting
at the U.S. Food and Drug Administration with Company and FDA personnel
regarding the Company’s submitted new drug application for ANX-530, provided
Consultant has been provided sufficient time and materials to prepare for such
meeting;     •   Respond to inquiries of the Company’s personnel regarding
medical, clinical and related matters, and such other matters related to the
Company regarding which Consultant has knowledge; and     •   Provide advice and
assistance regarding special projects or any other matter consistent with
Consultant’s background, skills and experience.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPENSATION
For Services rendered by Consultant under this Agreement, the Company shall pay
Consultant at the rate of $350.00 per hour, due within 30 days of receipt of an
invoice reasonably acceptable to the Company. Consultant will invoice the
Company within 10 days of the end of each calendar month for services provided
during the preceding month. Unless otherwise agreed upon in writing by Company,
Company’s maximum liability for all Services performed during the term of this
Agreement shall not exceed $100,000.

 

 